Dismissed and Memorandum Opinion filed January 21, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00132-CV
____________
 
SOLID INTERNATIONAL TRADING CORP. D/B/A 
SOLID INT'L INC., Appellant
 
V.
 
DELIA CARDONA, INDIVIDUALLY, AND ON BEHALF OF 
ROSA RODRIGUEZ, AN INCAPACITATED ADULT, AND SAMANTHA
RUIZ, A MINOR, MONICA DANIEL RUIZ, A MINOR, AND 
DIVIANA RUIZ, A MINOR, Appellees
 

 
On Appeal from the
270th District Court
Harris County,
Texas
Trial Court Cause
No. 2002-61884
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 3, 2008.  On January 8, 2010, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Boyce, and Sullivan.